Citation Nr: 0526210	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  96-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for hemorrhoids in 
excess of 10 percent, for the period from October 28, 1994 to 
April 15, 2004, and in excess of 20 percent, effective April 
16, 2004.

2.  Entitlement to a compensable initial evaluation for 
bilateral inguinal hernias.

3.  Entitlement to increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, granted 
service connection for hemorrhoids and bilateral inguinal 
hernias, assigning noncompensable initial ratings to each 
disability.  During the course of this appeal, the initial 
rating for hemorrhoids was increased to 10 percent, but the 
veteran has continued his appeal, asserting that an even 
higher rating is warranted.  This matter also comes before 
the Board on appeal from a March 1999 rating decision of the 
Atlanta RO which continued the 30 percent rating for 
hypertensive heart disease.

When this case was previously before the Board in July 2003, 
the Board remanded it for additional development.  A December 
2004 VA rating decision assigned a 20 percent evaluation for 
hemorrhoids, effective April 16, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a December 1997 VA Form 9, the veteran indicated that he 
wanted a hearing before a Member of the Board (Veterans Law 
Judge) at the RO (i.e., a Travel Board hearing).  Records at 
the Board indicate that in December 2002 the veteran 
testified before a Veterans Law Judge (VLJ) sitting at the 
RO.  The VLJ identified as having held the hearing is 
different from the VLJ who signed the Board's July 2003 
remand.  

A close review of the veteran's claims file demonstrates that 
the RO sent the veteran notice of the hearing in October 
2002.  The claims file does not, however, contain the 
transcript of any such hearing, any indication that the 
veteran failed to report for a hearing, or any withdrawal of 
the hearing request from the veteran.  38 C.F.R. § 20.702(e) 
(2004).

A June 2003 brief submitted on the veteran's behalf notes 
that the veteran was scheduled for a hearing but there was 
nothing in the claims file showing that the veteran had 
appeared for it or withdrew his request.  The veteran's 
representative did not state that the veteran wished to 
withdraw his hearing request.  Id. 

In view of the foregoing, the RO must schedule another Travel 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2004). 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing before a VLJ sitting 
at the RO.  The appellant and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures.

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


